Title: To James Madison from David Jameson, 21 May 1780
From: Jameson, David
To: Madison, James



Dr Sir
Richmond May 21. 1780

I had the pleasure to receive two letters from you the 15th, one dated the 2d by Post & the other the 9th by the return messenger I am sorry to find one of my letters has not got to your hands—in it I told you I applied to Mr Blair and the Attorney and offered to pay for the Books you had from Dunmores Estate Mr Blair referred to the Attorney and the latter said he did not know how to act—he concluded however with saying that he would pay for the Books and let you or me know the amount when he had done so. I think I sent the Letter by Cap Harrison, if you set out for Phila. before his return, it may now be in Orange. The Maryland & Delawar[e] troops arrived at Petersburg the 17th. every effort has been made and is making for their March & accomodation on the Route[.] yesterday the Assembly passed a resolution impowering the Executive to impress Waggons Teems &c if needful on the occasion Also one of a more extraordinary import—to impress Horses Saddles &c. to mount the Men[.] this last I think it will be impossible to execute in time to answer the end. it will distress the people from whom the Horses are taken very much; and when collected I doubt if it will be possible to find forage for them in so little time as it would take to March the men on foot, however the attempt will be made, at least as much will be put in motion as the Quarter Master thinks can be effected[.] every person is anxious to give every possible aid to So. Carolina. The Assembly have voted 2500 Militia to be sent on. We have lent to North Carolina 2000 Arms toward equipg. their Militia to be sent to So. Carolina. Col Porterfield with about 500 of our State Regulars will I expect get to Chas. Town (or to the place of Rendezvous on this side) by the last of the Month. I am sorry to inform you that yesterday was the first meeting of the Senate for the Session, they could not before get a sufficient number of members
   
   it was the 8th of the month before the Delegates had Members enough for a House


The Members of our board are much confined. we have but four; which makes the attendance fatiguing. in a few days we are to have three vacancies filled up[.] the persons are not yet proposed in Assembly. those talked of are Mr Ambler, G Webb, R. Adams, T. Randolph, B Stark & some others I do not recollect There is a Bill carried in, to put down the boards of War & Trade—it is proposed to have a Military Commissioner to act in the first & an Agent in the other.
Mr. Bee is now here and sets out to day for Phila. he has been some time from Chas. Town but from his Accot. of their strength &ca I have hope that pla[ce] will not fall. Much—perhaps all, depends on the ability of our forces (collecting on this side Cooper River) to keep the communication open

Richmond must one day or other be a great Town and were we in Peace I should think it a proper place for the Seat of Government. at present I do not think it so I believe I shall never be reconciled to it as a desirable place of residence. half the mornings since I have been here the Town has been covered with Fog. if so at this Season, what may we not dread in August? and who not used to it, can stand the thin putrid state of the Air? I have been long used to the Salt Air and think I cannot enjoy health without it I think with you no Man has a right to withdraw himself altogether from the service of his Country at this critical time, but you will allow he may make room for a better Man to fill his place. Your letter mi[gh]t raise an idea too flattering on this subject A sacrifice ought to be made, but of time, (a risk) of health, and of fortune too, is too much. three days allowance will not pay more than one days expence as we now stand And to give salaries to all equal to the depreciation would exaust a Treasury. I am very glad when I hear of a prize taken by our Conl. Vessels[.] I think we ought to see some of them but all our share has been as you know, to see and feed some of the prisoners I am with real respect and esteem Dr Sir Yr mo. Obedt Serv
David Jameson
